UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D.C. 20549 FORM 10-D ASSET-BACKED ISSUER DISTRIBUTION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the monthly distribution period from: August 12, 2017 to September 12, 2017 Commission File Number of issuing entity: 333-191331-11 Central Index Key Number of issuing entity: 0001656839 GS Mortgage Securities Trust 2015-GS1 (Exact name of issuing entity as specified in its charter) Commission File Number of depositor: 333-191331 Central Index Key Number of depositor: 0001004158 GS Mortgage Securities Corporation II (Exact name of depositor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001541502 Goldman Sachs Mortgage Company (Exact name of sponsor as specified in its charter) Central Index Key Number of sponsor (if applicable): 0001558761 Cantor Commercial Real Estate Lending, L.P. (Exact name of sponsor as specified in its charter) Leah Nivison (212) 902-1000 (Name and telephone number, including area code, of the person to contact in connection with this filing) New York (State or other jurisdiction of incorporation or organization of the issuing entity) 38-3984605 38-3984606 38-7143656 (I.R.S. Employer Identification No.) c/o Wells Fargo Bank, N.A. 9062 Old Annapolis Road Columbia, MD 21045 (Address of principal executive offices of the issuing entity) (Zip Code) (410) 884-2000 (Telephone number, including area code) Not Applicable (Former name, former address, if changed since last report) Registered/reporting pursuant to (check one) Title of Class Section 12(b) Section 12(g) Section 15(d) Name of Exchange (If Section 12(b)) A ‑ 1 X A ‑ 2 X A ‑ 3 X A ‑ AB X A ‑ S X B X C X D X PEZ X X ‑ A X X ‑ B X X ‑ D X Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Part I - DISTRIBUTION INFORMATION Item 1. Distribution and Pool Performance Information. On September 12, 2017, a distribution was made to holders of the certificates issued by GS Mortgage Securities Trust 2015-GS1. The distribution report is attached as an Exhibit to this Form 10-D, please see Item 10(b), Exhibit 99.1 for the related information. The following table presents the loss information for the trust assets for the GS Mortgage Securities Trust 2015-GS1 in accordance with Item 1100(b) as required by Item 1121(a)(9) of Regulation AB: Loss Information as reported on September 12, 2017 Number of Delinquencies 30+ days % of Delinquencies 30+ days by Pool Balance Number of Loans/REOs with Losses Average Net Loss 1 5.40% 0 N/A No assets securitized by GS Mortgage Securities Corporation II (the "Depositor") and held by GS Mortgage Securities Trust 2015-GS1 were the subject of a demand to repurchase for breach of the representations and warranties contained in the underlying transaction documents during the distribution period from August 12, 2017 to September 12, 2017. The Depositor has filed a Form ABS-15G on February 14, 2017. The CIK number of the Depositor is 0001004158. There is no new activity to report at this time. Goldman Sachs Mortgage Company ("GSMC"), one of the sponsors, has filed a Form ABS-15G on August 11, 2017. The CIK number of GSMC is 0001541502. There is no new activity to report at this time. Cantor Commercial Real Estate Lending, L.P. ("CCREL"), one of the sponsors, has filed a Form ABS-15G on February 10, 2017. The CIK number of CCREL is 0001558761. There is no new activity to report at this time. Part II - OTHER INFORMATION Item 6. Significant Obligors of Pool Assets. The 590 Madison Avenue mortgage loan constitutes a significant obligor within the meaning of Item 1101(k)(2) of Regulation AB and as disclosed in the Prospectus Supplement for GS Mortgage Securities Trust 2015-GS1. In accordance with Item 1112(b) of Regulation AB, the most recent unaudited net operating income of the significant obligor was $19,757,034.00 for the period of January 1, 2017 through June 30, 2017. There is no new activity to report at this time. Item 10. Exhibits. (a) The following is a list of documents filed as part of this Report on Form 10-D: (99.1) Monthly report distributed to holders of the certificates issued by GS Mortgage Securities Trust 2015-GS1, relating to the September 12, 2017 distribution. (b) The exhibits required to be filed by the Registrant pursuant to this Form are listed above and in the Exhibit Index that immediately follows the signature page hereof. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. GS Mortgage Securities Corporation II (Depositor) /s/ Leah Nivison Leah Nivison, CEO Date: September 26, 2017 EXHIBIT INDEX Exhibit Number Description EX 99.1 Monthly report distributed to holders of the certificates issued by GS Mortgage Securities Trust 2015-GS1, relating to the September 12, 2017 distribution.
